Citation Nr: 1212431	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected right knee chondromalacia of the patella.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1999 to May 2005.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The claim has now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

In this regard, in May 2011, the Board remanded the claim so that a recent VA examination could be scheduled to assess the current severity of the Veteran's right knee chondromalacia of the patella.  The AMC scheduled the Veteran for a VA examination in September 2011.  The Veteran failed to appear for the September 2011 VA examination.  In a February 2012 statement, the Veteran's representative reported that he was unsure if the Veteran received a notice letter regarding the VA examination, since the Veteran had recently moved to a new address.  In the statement, the representative provided the Veteran's new address.  The claims file does not contain a notice letter regarding an examination being scheduled for the Veteran.  Therefore, the Board finds that another attempt should be made by the RO/AMC to have the Veteran scheduled for a VA examination to assess the current severity of her service-connected right knee chondromalacia of the patella.  The Board reminds the Veteran that while VA has a duty to assist her in the development of her claim, the Veteran also has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The result of not appearing for the scheduled VA examination will be that her disability will be rated based on the remaining evidence of record.  38 C.F.R. § 3.655(b) (2011).

Additionally, the Veteran's right knee is currently rated under 38 C.F.R. § 4.71a, DC 5257 (2011), which considers the Veteran's limitation of motion of the right knee in determining the appropriate disability rating.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  Therefore, on Remand, the VA examination should also determine whether any pain found to be present could significantly limit the Veteran's functional ability during flare-ups or upon repetitive motion of the right knee.  

Finally, the most recent treatment records from the Tampa, Florida, VA Medical Center (VAMC) are dated from June 2008.  All pertinent treatment records since this date should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Tampa, Florida, VAMC since June 2008 that have not been secured for inclusion in the record.

Additionally, the RO should ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Provide a VA examination to the Veteran in order to evaluate the severity of her service-connected right knee chondromalacia of the patella.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Codes 5256 through 5263.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Include ranges of motion for the right knee.  With regard to ranges of motion:
* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the right knee, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability, incoordination, and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over time.
* Provide a medical opinion concerning the extent of functional and industrial impairment resulting from her right knee.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


